TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00631-CR



                               Travis Cole Basaldua, Appellant

                                                v.

                                  The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
          NO. C-1-CR-09-215627, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Travis Cole Basaldua, proceeding pro se, seeks to appeal from the

trial court’s agreed order adjudging him incompetent to stand trial. See Tex. Code Crim. Proc. Ann.

art. 46B.005 (West 2006). However, “[n]either the state nor the defendant is entitled to make an

interlocutory appeal relating to a determination or ruling under Article 46B.005.” Id. art. 46B.011

(West 2006).

               We dismiss the appeal for want of jurisdiction.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: January 27, 2010

Do Not Publish